                           THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   WESTERN DIVISION
                                   NO. 5:18-CR-452-1-FL

 UNITED STATES OF AMERICA,                    )
                                              )
        v.                                    )
                                              )             ORDER TO SEAL
 LEONID ISAAKOVICH TEYF,                      )
                                              )
        Defendant.                            )



       Upon motion of counsel for Leonid I. Teyf, it is hereby ORDERED, for good cause shown,

based on the facts and reasons stated in the motion, that Defendant Teyf’s Response to the

Government’s Motion for a Protective Order filed at Doc. No. 134 in the above captioned matter

be sealed until such time as requested to be unsealed by counsel for Leonid Teyf and the court

orders it unsealed.

                 8th day of February, 2019.
       This, the ___



                                              ________________________________
                                              LOUISE W. FLANAGAN
                                              United States District Judge
